Citation Nr: 0524397	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  04-03 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to 
include as due to exposure to Agent Orange.

2.  Entitlement to an increased rating for tinnitus, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from July 1965 to July 1985.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from April and August 2003 rating decisions by the 
Anchorage, Alaska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran testified at a Travel 
Board hearing before the undersigned in May 2005.

The Court issued a decision in Smith v. Nicholson, No. 01-623 
(U.S. Vet. App. April 5, 2005), that reversed a decision of 
the Board of Veterans' Appeals (Board) which concluded that 
no more than a single 10-percent disability evaluation could 
be provided for tinnitus, whether perceived as bilateral or 
unilateral, under prior regulations.  VA disagrees with the 
Court's decision in Smith and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, the Secretary of Veterans 
Affairs has imposed a stay at the Board on the adjudication 
of tinnitus claims affected by Smith.  

The specific claims affected by the stay include (1) all 
claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Once a final 
decision is reached on appeal in the 



Smith case, the adjudication of any tinnitus cases that have 
been stayed will be resumed.  

Thus, the issue of entitlement to an increased rating for 
tinnitus is not addressed herein.  The Board, however, is 
addressing in this remand decision the other issue which is 
not subject to the stay.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that he had erythema multiform during 
service which was treated with Prednisone.  This assertion is 
supported in the record.  He maintains that he gained weight 
due to the Prednisone.  The record shows weight gain during 
service.  He further maintains that this weight gain resulted 
in the development of sleep apnea and/or his exposure to 
Agent Orange resulted in his sleep apnea.  The first post-
service VA examination in October 1985, which was conducted 3 
months after the veteran's separation from service, showed 
that the veteran had problems with insomnia and snored 
loudly, but the veteran denied that he awoke with a choking 
sensation or an inability to breathe.  

The record shows that the veteran currently has sleep apnea.  
A VA examiner has opined that the Prednisone itself would not 
cause sleep apnea.  However, the examiner did not opine if 
the veteran had weight gain during service due to Prednisone 
which caused sleep apnea nor did the examiner comment on the 
October 1985 VA examination report.  The veteran has 
submitted treatise evidence in support of his claim.  

In light of VA's duty to assist, the Board finds that a VA 
examiner should review the record and opine if the veteran 
had weight gain during service due to Prednisone which caused 
sleep apnea and/or if the veteran's sleep apnea is otherwise 
related to 



service to include alleged Agent Orange exposure.  The 
veteran's report of insomnia and snoring on the October 1985 
VA examination report should be addressed.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Obtain a VA medical opinion with regard 
to whether the veteran had weight gain during 
service due to Prednisone which caused sleep 
apnea and/or if the veteran's sleep apnea is 
otherwise related to service to include 
alleged Agent Orange exposure.  The veteran's 
report of insomnia and snoring on the October 
1985 VA examination report should be 
addressed.  The claims file should be 
reviewed.  A rationale for any opinion 
expressed should be provided.

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 



2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


